In an action, inter alia, pursuant to General Municipal Law § 51 to annul a resolution adopted by the Town Board of the Town of Clarkstown on April 24, 1996, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Miller, J.), dated December 9, 1996, as granted the defendants’ respective motion and cross motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly dismissed the complaint because the plaintiffs failed to state a cause of action under General Municipal Law § 51 (see, CPLR 3211 [a] [7]). The plaintiffs did not establish that the official acts complained of were corrupt, fraudulent, done in bad faith, or constituted a waste of public property in the sense that they represented the use of such property for entirely illegal purposes, or that the defendants totally lacked the power, under the law, to do the acts complained of (see, Stahl Soap Corp. v City of New York, 5 NY2d 200, 204).
The plaintiffs’ remaining contentions lack merit. Miller, J. P., Ritter, Santucci and Florio, JJ., concur.